     Case 1:19-cv-01105-AWI-BAM Document 64 Filed 08/10/20 Page 1 of 4


     Frederick J. Geonetta, SBN 114824
1
     Kenneth Frucht, SBN 178881
2    Geonetta & Frucht LLP
     825 Washington Street, Suite 220
3    Oakland, CA 94607
     Telephone: (510) 254-3777
4    fred@geonetta-frucht.com
     kfrucht@gmail.com
5

6
     Attorneys for Plaintiff
     JERRY COX
7
                                      UNITED STATES DISTRICT COURT
8
                       EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
9

10
      JERRY COX, an Individual, JDC LAND
      COMPANY, LLC, a California Limited                 CASE NO.: 1:19-cv-01105-AWI-BAM
11
      Liability Company,
12
                               Plaintiffs,               STIPULATION TO EXTEND TIME
13                                                       FOR PLAINTIFF JERRY COX TO
      v.                                                 RESPOND TO DEFENDANTS’
14
      MARIPOSA COUNTY; MARIPOSA                          MOTIONS TO DISMISS AND
      COUNTY SHERIFF; SHERIFF DEPUTY                     MOTIONS FOR STAY/ABSTENTION;
15                                                       ORDER
      WILLIAM ATKINSON; SHERIFF DEPUTY
      WESLEY SMITH; ASHLEY HARRIS;
16
      CALIFORNIA RECEIVERSHIP GROUP
      (“CRG”) AND MARK ADAMS IN HIS                      Hearing Date: August 17, 2020
17
      INDIVIDUAL AND OFFICIAL CAPACITY,                  Hearing Time: 1:30 p.m.
      AND DOES 1 THROUGH 100, INCLUSIVE.
18                                                       Judge: Anthony W. Ishii
                               Defendants.               Action Filed: August 12, 2019
19

20

21          Plaintiff Jerry Cox sought and obtained from the Defendants in this action a Stipulation for a

22   further extension of time in which to oppose and have heard the Defendants’ several motions on the

23   pleadings. This stipulation seeks additional time for Plaintiff to respond to Defendant Ashley Harris’

24   Motion To Dismiss and Motion For Stay in this matter (the Harris Motions), and to respond to the

25   Motion For Abstention and Stay and the Motion To Dismiss in this action filed by the Mariposa

26   County Defendants (the County Motions). Plaintiff seeks this extension following the brutal murder

27   of co-counsel Marc Angelucci on Saturday, July 11, 2020. Mr. Angelucci was shot to death in the

28   front of his home near Crestline California. National and local press have reported that law


                                                                                                         1
      Case 1:19-cv-01105-AWI-BAM Document 64 Filed 08/10/20 Page 2 of 4


1    enforcement has apparently concluded that Mr. Angelucci was murdered by the same individual
2    who later shot and killed the son of a federal judge on the east coast, and critically wounded the
3    judge’s husband.
4            Mr. Angelucci has been involved in the subject action since its beginning and also in the
5    related state court receivership, state court civil action, and the restraining order action. Due to his
6    long standing involvement in these proceedings, Mr. Angelucci had critical and difficult to replace
7    history and knowledge of the factual and legal history of the claims. As such, he bore a significant
8    role in preparing Plaintiff’s response to the subject motions. Not only has Plaintiff suffered the
9    tragic loss of his long standing legal counsel, but also Mr. Angelucci’s prolific work product,
10   including that specific to the instant motions, contained on Mr. Angelucci’s computer systems, have
11   been taken into custody by law enforcement in connection with their investigation of his murder.
12   Plaintiff’s counsel have yet to ascertain how long it might take Plaintiff’s remaining representatives
13   to obtain access to Mr. Angelucci’s work product and other computer records relating to his
14   representation of Plaintiff in this as well as the related state court actions.
15           Plaintiff appreciates the Defendants’ understanding of this tragic and obviously unforeseen

16   circumstance. Thus pursuant to Rule 6(b)(1) of the Federal Rules of Civil Procedure, Local Rule

17   143, and Local Rule 144, the parties hereby agree to extend to continue the hearing on the Harris

18   Motions and the County Motions for 63 days to give Plaintiff Jerry Cox additional time to file

19
     oppositions to the 4 defense Motions in this action, and to have all the Defendants’ Motions heard
     on the same day on October 19, 2020. Thus, the parties stipulate to continue the hearing date on the
20
     Defendants’ Motions for 63 days from August 17, 2020 to October 19, 2020 at 1:30 p.m., with the
21
     Plaintiff’s opposition papers to each of the Motions due 21 days before the new hearing date, and
22
     Defendants’ reply papers due 7 days before the new hearing date. The stipulated proposed due date
23
     of Plaintiff’s opposition papers is deliberately
24
     //
25
     //
26
     //
27
     //
28   //
     STIPULATION AND PROPOSED ORDER RE EXTENSION
     TO RESPOND DEFENDANTS’ MOTION FOR STAY/ABSTENTION AND MOTIONS TO DISMISS                                   2
     Case 1:19-cv-01105-AWI-BAM Document 64 Filed 08/10/20 Page 3 of 4


1    inconsistent with the Eastern District’s Local Rules.

2

3                                                            Respectfully submitted,

4
     DATED: August 7, 2020                                   GEONETTA & FRUCHT, LLP
5

6
                                                             By: ss//Frederick J. Geonetta
7

8                                                                   Frederick J. Geonetta
                                                                    Geonetta & Frucht LLP
9                                                                   Attorneys for Plaintiff Jerry Cox

10
     DATED: August 7, 2020                                   By: ss//Amy Egerton-Wiley
11                                                                  Anthony Basich
                                                                    Brian Adesman
12
                                                                    Amy Egerton Wiley
13                                                                  JENNER & BLOCK LLP
                                                                    Attorneys for Defendant
14                                                                  Ashley Harris

15
     DATED: August 7, 2020                                   By: ss// John M. Fujii
16                                                                  John M. Fujii
                                                                    Silver & Wright LLP
17
                                                                    Attorneys for Defendants
18                                                                  Mariposa County, Mariposa
                                                                    County Sheriff’s Office, William
19                                                                  Atkinson, and Wesley Smith
20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER RE EXTENSION
     TO RESPOND DEFENDANTS’ MOTION FOR STAY/ABSTENTION AND MOTIONS TO DISMISS                       3
          Case 1:19-cv-01105-AWI-BAM Document 64 Filed 08/10/20 Page 4 of 4


    1                                   UNITED STATES DISTRICT COURT
    2                       EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
    3

    4
           JERRY COX, an Individual, JDC LAND                  CASE NO.: 1:19-cv-01105-AWI-BAM
           COMPANY, LLC, a California Limited
    5      Liability Company,                                  ORDER EXTENDING TIME FOR
    6
                                                               PLAINTIFF JERRY COX TO
                          Plaintiffs,                          RESPOND TO DEFENDANTS’
    7            v.                                            MOTIONS TO DISMISS AND
    8      MARIPOSA COUNTY; MARIPOSA                           MOTIONS FOR
           COUNTY SHERIFF; SHERIFF                             STAY/ABSTENTION
    9      DEPUTY WILLIAM ATKINSON;
   10      SHERIFF DEPUTY WESLEY SMITH;
           ASHLEY HARRIS; CALIFORNIA                           Hearing Date: August 17, 2020
   11      RECEIVERSHIP GROUP (“CRG”)                          Hearing Time: 1:30 p.m.
   12      AND MARK ADAMS IN HIS                               Judge: Anthony W. Ishii
           INDIVIDUAL AND OFFICIAL                             Action Filed: August 12, 2019
   13      CAPACITY, AND DOES 1 THROUGH
   14      100, INCLUSIVE.
   15                      Defendants.
   16            Defendant Ashley Harris has filed a Motion To Dismiss and a Motion For Stay and the
   17     Mariposa County Defendants have filed a Motion For Abstention and Stay, and a Motion To
   18     Dismiss in this matter with a hearing date for all motions currently scheduled on August 17, 2020.
   19     The parties having stipulated, and good cause otherwise having been shown, the hearing date for all
   20     of Defendants’ motions is hereby continued for 63 days from August 17, 2020 to October 19, 2020
   21     at 1:30 p.m., with the Plaintiff’s opposition papers to each of the motions due 21 days before the
   22     new hearing date, and Defendants’ reply papers due 7 days before the new hearing date.
   23
          IT IS SO ORDERED.
   24

   25     Dated: August 10, 2020
                                                      SENIOR DISTRICT JUDGE
   26

   27

   28



1308463
